Exhibit 10.3

FORM OF EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”), dated as of June 24, 2020, is
entered into by and among La Jolla Pharmaceutical Company, a California
corporation (“Parent”), TTP Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Purchaser”), and the stockholder of
Tetraphase Pharmaceuticals, Inc. set forth on Schedule A hereto (the
“Stockholder”). Capitalized terms used but not otherwise defined in this
Agreement shall have the respective meanings ascribed to such terms in the
Merger Agreement (as defined below).

WHEREAS, as of the date hereof, the Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the Company Warrants
to purchase Company Common Stock set forth opposite the Stockholder’s name on
Schedule A (all such Company Warrants, the “Subject Warrants”);

WHEREAS, concurrently with the execution hereof, Parent, Purchaser and
Tetraphase Pharmaceuticals, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended from time to time, the “Merger Agreement”), which provides,
among other things, that (i) Purchaser shall commence a tender offer (the
“Offer”) to purchase all of the outstanding shares of Company Common Stock and
(ii) following the completion of the Offer, Purchaser shall be merged with and
into the Company, with the Company surviving the Merger and becoming a
wholly-owned subsidiary of Parent, in each case upon the terms and subject to
the conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Purchaser to enter into
the Merger Agreement, the Stockholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

[INTENTIONALLY LEFT BLANK]

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

The Stockholder represents and warrants to Parent and Purchaser that:

2.1    Authorization; Binding Agreement. If the Stockholder is not an
individual, the Stockholder is duly organized and validly existing in good
standing under the laws of the jurisdiction in which it is incorporated or
constituted and the consummation of the transactions contemplated hereby are
within the Stockholder’s entity powers and have been duly authorized by all
necessary entity actions on the part of the Stockholder, and the Stockholder has
full power



--------------------------------------------------------------------------------

and authority to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby. If the Stockholder is an individual, the
Stockholder has full legal capacity, right and authority to execute and deliver
this Agreement and to perform the Stockholder’s obligations hereunder. This
Agreement has been duly and validly executed and delivered by the Stockholder
and constitutes a valid and binding obligation of the Stockholder enforceable
against the Stockholder in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Legal Requirements relating to or affecting creditors’ rights
generally and general equitable principles (whether considered in a proceeding
in equity or at law).

2.2    Non-Contravention. Neither the execution and delivery of this Agreement
by the Stockholder nor the consummation by the Stockholder of the transactions
contemplated hereby nor compliance by the Stockholder with any provisions herein
will (a) if the Stockholder is not an individual, contravene, conflict with or
result in a violation of any of the provisions of the certificate of
incorporation, bylaws or other similar charter or organizational documents of
the Stockholder, (b) require any consent, approval, authorization or permit of,
or filing with or notification to, any supranational, national, foreign,
federal, state or local government or subdivision thereof, or governmental,
judicial, legislative, executive, administrative or regulatory authority on the
part of the Stockholder, except for compliance with the applicable requirements
of the Securities Act, the Exchange Act or any other United States or federal
securities laws and the rules and regulations promulgated thereunder,
(c) contravene, conflict with or result in a violation or breach of, or result
in a default under (or give rise to any right of termination, cancellation,
modification or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement, contract, indenture or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder or
any of its assets may be bound, (d) result (or, with the giving of notice, the
passage of time or otherwise, would result) in the creation or imposition of any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind on
any asset of the Stockholder (other than one created by Parent or Purchaser), or
(e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Stockholder or by which any of its assets are bound, except as
would not, in the case of each of clauses (b), (c), (d) and (e), reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Stockholder’s ability to perform its obligations under this Agreement.

2.3    Ownership of Subject Warrants. The Stockholder is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all the
Stockholder’s Subject Warrants and has good and marketable title to all such
Subject Warrants free and clear of any liens, claims, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of the Stockholder in respect of such Subject Warrants (collectively,
“Encumbrances”), except for any such Encumbrance that may be imposed pursuant to
(i) this Agreement; (ii) any applicable restrictions on transfer under the
Securities Act or any other applicable securities law, (iii) any written
policies of the Company with respect to the trading of securities in connection
with insider trading restrictions, applicable securities laws and similar
considerations; (iv) any lien for current Taxes not yet due and payable or Taxes
being contested in good faith by appropriate proceedings; and (v) liens that do
not (in any individual case or in the aggregate) restrict in any material
respect the ability of the Stockholder to comply with its obligations under this
Agreement.

 

2



--------------------------------------------------------------------------------

2.4    Intentionally Left Blank.

2.5    Reliance. The Stockholder understands and acknowledges that Parent and
Purchaser are entering into the Merger Agreement in reliance upon the
Stockholder’s execution, delivery and performance of this Agreement.

2.6    Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no Legal Proceeding pending against, or, to the actual
knowledge of the Stockholder, threatened in writing against the Stockholder or
any of the Stockholder’s properties or assets (including any Shares beneficially
owned by the Stockholder) before or by any Governmental Body that would
reasonably be expected to prevent or otherwise materially impair the ability of
the Stockholder to perform the obligations of the Stockholder under this
Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Purchaser represent and warrant to the Stockholder that:

3.1    Organization and Qualification. Each of Parent and Purchaser is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its organization.

3.2    Authority for this Agreement. Each of Parent and Purchaser has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Purchaser
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Purchaser, and no other entity proceedings on the part of
Parent and Purchaser are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Purchaser and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes legal, valid and binding obligation of each of Parent and Purchaser,
enforceable against each of Parent and Purchaser in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDER

The Stockholder hereby covenants and agrees that until the termination of this
Agreement:

4.1    Intentionally Omitted.

4.2    Documentation and Information. From the date of this Agreement until the
Closing, the Stockholder shall not make any public announcement regarding this
Agreement, the Contemplated Transactions and the other transactions contemplated
hereby without the prior written consent of Parent, except (a) as may be
required by applicable Legal Requirements

 

3



--------------------------------------------------------------------------------

(provided that reasonable notice of any such disclosure will be provided to
Parent) or (b) to the extent such announcement contains information that has
been previously disclosed publicly. The Stockholder consents to and hereby
authorizes Parent and Purchaser to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
necessary in connection with the Offer, the Merger and the other Contemplated
Transactions, the existence of this Agreement and the nature of the
Stockholder’s commitments and obligations under this Agreement, and the
Stockholder acknowledges that Parent and Purchaser may, in Parent’s sole
discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Body. The Stockholder agrees to promptly give Parent and the
Company any information either may reasonably require for the preparation of any
such disclosure documents, and the Stockholder agrees to promptly notify Parent
and the Company upon becoming aware of any required corrections with respect to
any written information supplied by the Stockholder specifically for use in any
such disclosure document, if and to the extent that any such information shall
have become false or misleading in any material respect.

4.3    Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Warrants, the terms of this Agreement shall apply to the resulting securities.

4.4    Waiver of Certain Actions. The Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Purchaser or any of their respective successors (a) challenging the
validity of, or seeking to enjoin or delay the operation of, any provision of
this Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Offer or the Closing) or (b) alleging a breach of any duty of the
Company Board in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.

4.5    No Solicitation. Subject to Section 4.4 (No Solicitation) of the Merger
Agreement, the Stockholder agrees that the Stockholder shall immediately cease
any solicitation, discussions or negotiations with any Persons that may be
ongoing by the Stockholder as of the date of this Agreement with respect to an
Acquisition Proposal. Until the Specified Time, the Stockholder shall not,
directly or indirectly, (a) solicit, initiate or knowingly facilitate or
knowingly encourage any inquiries or the making of any proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition Proposal
or (b) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any other Person any non-public
information in connection with an Acquisition Proposal or any proposal or offer
that would reasonably be expected to lead to an Acquisition Proposal.

ARTICLE V

WARRANT TREATMENT

The Stockholder acknowledges and agrees that, at the Effective Time, each
Subject Warrant owned by the Stockholder that is then-outstanding and
unexercised as of immediately prior to the Effective Time shall, pursuant to the
terms hereof and as a result of the Merger and without any other action on the
part of the Stockholder, receive, in lieu of any other amount or

 

4



--------------------------------------------------------------------------------

consideration to which the Stockholder might otherwise have been entitled to
receive pursuant to such Subject Warrant, $2.69 in cash for each share of
Company Common Stock for which such January Warrant (as set forth on Schedule A)
was exercisable immediately prior to the Effective Time (subject to adjustment
in the event of a stock split, division or subdivision, stock dividend, reverse
stock split, consolidation, reclassification, recapitalization or other similar
transaction affecting the Company Common Stock), subject to Section 1.12 of the
Merger Agreement.

ARTICLE VI

MISCELLANEOUS

6.1    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (b) if sent designated for
overnight delivery by nationally recognized overnight air courier (such as
Federal Express), one business day after mailing; (c) if sent by facsimile
transmission or e-mail before 5:00 p.m. Eastern Time, when transmitted and
receipt is confirmed; (d) if sent by facsimile transmission or e-mail after 5:00
p.m. Eastern Time and receipt is confirmed, on the following business day; and
(e) if otherwise actually personally delivered, when delivered; provided, that
the notice or other communication is sent to the address, facsimile number or
email address set forth (i) in the case to Parent or Purchaser, to the address
or e-mail address set forth in Section 9.9 of the Merger Agreement and (ii) if
to the Stockholder, to the Stockholder’s address, facsimile number or e-mail
address set forth on a signature page hereto, or to such other address,
facsimile number or e-mail address as such party may hereafter specify for the
purpose by notice to each other party hereto.

6.2    Termination. This Agreement shall terminate automatically with respect to
the Stockholder, without any notice or other action by any Person, upon the
first to occur of (a) the termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) any amendment to the Merger Agreement
that reduces the amount, or changes the form, of consideration payable to the
Stockholder in the Contemplated Transactions, imposes additional restrictions on
the Stockholder or otherwise materially and adversely impacts the Stockholder,
(d) a Company Adverse Change in Recommendation or (e) the mutual written consent
of Parent and the Stockholder. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 6.2 shall relieve
any party from liability for any Willful Breach of this Agreement prior to
termination hereof and (y) the provisions of this Article VI shall survive any
termination of this Agreement.

6.3    Amendments and Waivers.

(a)    Any provision of this Agreement may be amended or waived if such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective.

(b)    No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power,

 

5



--------------------------------------------------------------------------------

right, privilege or remedy under this Agreement, shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other or further
exercise thereof or of any other power, right, privilege or remedy.

6.4    Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer and the Merger are consummated.

6.5    Entire Agreement; Assignment. This Agreement, together with Schedule A,
and the other documents and certificates delivered pursuant hereto, constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. Neither this Agreement nor any party’s rights or obligations
hereunder may be assigned or delegated by such party without the prior written
consent of the other parties, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by any party without the prior
written consent of the other parties shall be void and of no effect; provided,
that Parent or Purchaser may assign any of their respective rights and
obligations to any direct or indirect Subsidiary of Parent, but no such
assignment shall relieve Parent or Purchaser, as the case may be, of its
obligations hereunder.

6.6    Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that the Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Purchaser shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Purchaser will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon Parent or Purchaser, and the exercise
by Parent or Purchaser of any one remedy will not preclude the exercise of any
other remedy.

6.7    Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without giving effect to any laws, rules or
provisions that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In any action between any of the parties
arising out of or relating to this Agreement or the transactions contemplated
hereby, each of the parties irrevocably and unconditionally consents and submits
to the exclusive jurisdiction and venue of the Chancery Court of the State of
Delaware. The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity. All rights and remedies existing under this Agreement are
cumulative to, and not

 

6



--------------------------------------------------------------------------------

exclusive of, any rights or remedies otherwise available. The Stockholder hereby
agrees that service of any process, summons, notice or document by U.S.
registered mail in accordance with Section 6.1 shall be effective service of
process for any proceeding arising out of, relating to or in connection with
this Agreement or the transactions contemplated hereby.

(b)    THE STOCKHOLDER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. THE
STOCKHOLDER CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF PARENT OR PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
PARENT OR PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) THE STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATION OF THIS WAIVER, (III) THE STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY,
AND (IV) THE STOCKHOLDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

6.8    Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

6.9    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

6.10    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

6.11    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the

 

7



--------------------------------------------------------------------------------

same agreement. This Agreement or any counterpart may be executed and delivered
by facsimile copies or delivered by electronic communications by portable
document format (.pdf), each of which shall be deemed an original.

6.12    Construction.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)    The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.

(e)    The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

6.13    Further Assurances. The Stockholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Legal Requirements, to perform its obligations under this Agreement.

6.14    No Agreement Until Executed. This Agreement shall not be effective
unless and until (a) the Merger Agreement is executed by all parties thereto and
(b) this Agreement is executed by all parties hereto.

6.15    Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a stockholder and warrantholder of the Company,
and not in the Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company (including any director
or officer who is an Affiliate of the Stockholder) in the taking of any actions
(or failure to act) in his or her capacity as a director or officer of the
Company, or in the exercise of his or her fiduciary duties as a director or
officer of the Company, or prevent or be construed to create any obligation on
the part of any director or officer of the Company from taking any action in his
or her capacity as such director or officer, and no action taken in any such
capacity as an officer or director of the Company shall be deemed to constitute
a breach of this Agreement.

 

8



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

PARENT LA JOLLA PHARMACEUTICAL COMPANY By:                                     
                                              Name: Title: PURCHASER TTP MERGER
SUB, INC. By:                                     
                                              Name: Title:

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER [STOCKHOLDER] By:                                     
                                                    Name:       Title: Address:
[●]

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

 

January
Warrants

 

Date of
Issuance of
Subject
Warrants

  

Number of
Shares
Underlying
Subject
Warrants